Citation Nr: 1645260	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-42 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stephen B. Bennett, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the Marine Corps from July 1963 to June 1967, with service in Vietnam from January 1966 to February 1967.  The Veteran was awarded the Vietnam Campaign Medal and Vietnam Service Medal, among other decorations.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent rating, effective November 2007.  During the course of the appeal, the Board took jurisdiction of a claim for TDIU in accordance with the Court's decision in Rice v. Shinseki.  22 Vet. App. 447 (2009) (holding that where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating).

In August 2011 and November 2015, the Veteran testified at hearings conducted before two different Veterans' Law Judges (VLJ).  Transcripts of these proceedings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  See 38 U.S.C.A. § 7102 (West 2014); 38 C.F.R. § 20.707 (2015).  The United States Court of Appeals for Veterans Claims (the Court) recently held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  During the November 2015 hearing, the Veteran specifically waived his right to a third hearing and asked that his case be decided as soon as possible.  Therefore, in accordance with Arneson, an additional hearing is not needed.

The Veteran's appeal was remanded in March 2012 for additional development.  In a February 2016 decision, the Board granted the Veteran an increased rating for his PTSD and denied entitlement to TDIU.  The Veteran appealed the Board's decision to the Court.  In a September 2016 order, the Court vacated the February 2016 decision to the extent it denied entitlement to TDIU and remanded the matter for further proceedings consistent with a September 2016 Joint Motion for Partial Remand (JMR).  The Court left undisturbed the portion of the February 2016 decision that granted an increased rating for PTSD, and dismissed the Veteran's appeal relating to the denial of a disability rating in excess of 50 percent for PTSD.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the September 2016 JMR, the parties agreed that the Board's reasons and bases for denying the Veteran's claim for TDIU was deficient in that it failed to analyze evidence regarding the Veteran's education, training, and work history.  Specifically, the parties found that the Board merely noted the Veteran's work history and educational background but did not relate these factors to the Veteran's disabilities.  See JMR, pp. 3-4.  The parties agreed that on remand, the Board should reexamine the evidence of record including evidence pertaining to the Veteran's educational and occupational history to provide an adequate statement of reasons or bases regarding entitlement to TDIU benefits.

The Veteran asserts he is unable to work due to service-connected disabilities.  See March 2009 VA Form 21-8940.  At present, he is service connected for PTSD, diabetes mellitus with erectile dysfunction, and diabetic peripheral neuropathy of the bilateral upper and lower extremities, and meets the threshold schedular criteria for TDIU under 38 C.F.R. § 4.16(a) (2015).  The record indicates that the Veteran had completed his high school education, and that when he last worked, he was self-employed at a fix-it repair shop.  See August 4, 1992 VA Form 21-526.  The Veteran reported he completed air conditioning and refrigeration repair training in 1974.  See March 19, 2009 VA Form 21-8940.  

The Board observes that at various points, the Veteran has indicated he was unable to work due to his nonservice-connected back disability.  See December 1992 Hearing Transcript, pp. 3, 6 and June 2008 VA PTSD examination report, pg. 2.

The most recent VA examinations in September 2014 show that the Veteran's PTSD and diabetes mellitus did not affect his ability to work.  However, a VA examiner opined that although the Veteran's diabetic peripheral neuropathy would not limit the Veteran's ability to perform sedentary work, it would limit his ability to stand longer than 30 minutes, walk farther than one block, and lift more than 20 pounds.  The combined effect of the Veteran's service-connected disabilities upon his ability to secure and maintain substantially gainful employment is unclear, as is the impact of his service-connected disabilities on his ability to gain or maintain employment consistent with his education and work history.  

Thus, the Board finds that a remand for a VA evaluation by a Vocational Rehabilitation Specialist is necessary to address whether the Veteran's service-connected disabilities alone, singly or in combination, render him unable to obtain and maintain substantially gainful employment.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for evaluation by a vocational specialist, if possible, to assist in determining the effect of his service-connected disabilities (PTSD; diabetes mellitus with erectile dysfunction; and peripheral neuropathy of the bilateral upper and lower extremities), individually or jointly, on her ability to obtain or maintain substantially gainful employment.  The claims file and all other pertinent records should be made available to the vocational specialist.

The specialist should address the functional and occupational impairment due to the service-connected disabilities as they relate to the ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  The examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.

The examiner should set forth a complete rationale underlying any conclusions drawn or opinions expressed.

2.  Thereafter, readjudicate the Veteran's claim.  If the determination is unfavorable to the Veteran, he and his representative should be furnished a Supplemental Statement of the Case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 




appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________                                    ________________________
           K. J. Alibrando			Demetrios G. Orfanoudis
        Veterans Law Judge, 		          Acting Veterans Law Judge,
     Board of Veterans' Appeals		          Board of Veterans' Appeals



__________________________
M. Tenner
Veterans Law Judge,
     Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




